Citation Nr: 1647798	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  10-35 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for residuals of right 2nd and 4th toe fractures.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for residuals of a traumatic brain injury with post-traumatic headaches.

6.  Entitlement to service connection for a gastrointestinal disorder.

7.  Entitlement to service connection for cirrhosis of liver.

8.  Entitlement to service connection for mucous colitis and dysentery, bacillary.

9.  Entitlement to service connection for hepatitis C and hepatic steatis.

10.  Entitlement to service connection for urinary tract infection.

11.  Entitlement to service connection for anemia.

12.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1983 to February 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from August 2009, December 2009, and June 2013 rating decisions by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  In July and December 2012, informal conferences were held before a Decision Review Officer (DRO) at the RO; summaries are associated with the Veteran's record.  In December 2013, a hearing was held before a DRO at the RO; a transcript of the hearing is associated with the Veteran's record.  In January 2014, the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.
REMAND

In January 2014, the Board remanded this appeal for the Veteran to be scheduled for a hearing before the Board.  A hearing was scheduled for March 18, 2016.  In correspondence received in February and in March 2016 (prior to the hearing) the Veteran and his representative indicated he could not appear for the hearing due to the state of his health at that time (which is good cause).  They requested that the hearing be rescheduled at a later date.  In December 2016, the Veteran's representative again requested that a videoconference hearing be rescheduled.  As he has not yet been afforded a Board hearing in conjunction with this appeal and is entitled to one upon request, a remand for the hearing to be scheduled is required.

Accordingly, the case is REMANDED for the following:

The AOJ should arrange for the Veteran to be scheduled for a videoconference hearing before the Board from his local RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

